Exhibit EMPLOYMENT AGREEMENT (Mark R. Stauffer) This EMPLOYMENT AGREEMENT, dated as of December 4, 2009 (this "Agreement"), is by and between Orion Marine Group, Inc., a Delaware corporation (the "Company"), and Mark R. Stauffer (the "Key Employee"). WIT NE SSET H: WHEREAS, the Company has identified you as a Key Employee who is an integral pmt of the Company's operation and management; WHEREAS, the Company recognizes your efforts as a Key Employee and desires to reward those efforts to protect and enhance the best interests of the Company; and NOW, THEREFORE, in consideration of the foregoing and of the respective covenants and agreements set forth below, the parties hereto agree as follows: ARTICLE
